An unpub|isliled order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

lN THE SUPREME COURT OF THE STATE OF NEVADA

 

JOSHUA BRODSKY, N@. 65140
Appellant,

Vs. 
ELIZABETH JEAN RoUX, F l L E 
R@SP°“°*@“"~ ' lui 2a 2014

TRACl K. L|NDEMAN
CLE F R COURT
CY

osPurv clean

ORDER DISZl/IISSING APPEAL

This appeal was docketed in this court on l\/[arch 5, 2014,
without payment of the requisite filing fee. On that same day a notice was
issued directingappellant to pay the filing fee within ten days. The notice
further advised that failure to pay the filing fee within ten days would
result in the dismissal of this appeal 'l`o date, appellant has not paid the
filing fee or otherwise responded to this court’s notice. Accordingly, cause
appearing this appeal is dismissed.

lt is so ORDERED.

CLERK oF THE SUPREME CoURT
TRACIE K. LINDEMAN

BY:  l/. 

cc: Hon. Bryce C. Duckworth, District Judge, Family Court Division
Joshua Brodsky

Pecos Law Group
Eighth District Court Clerk

SuPREMe count
01=
NEvAl:)A

CLEFIK'S OF|DEF|

col-1047 am